Citation Nr: 0705442	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from May 1970 to January 1972.  The veteran 
died in April 1991.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2003, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was previously before the Board in July 2004 when the 
claim was reopened.  In December 2005, the Board referred the 
claim to an Independent Medical Expert (IME) for an advisory 
opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In November 2006, an IME medical opinion was associated with 
the record in this case.  In December 2006, the appellant was 
furnished a copy of the opinion and was advised that she had 
60 days to submit relevant evidence or argument in response.  
See 38 C.F.R. §§ 20.901, 20.903.  In January 2007, she 
submitted additional evidence in support of her claim and, in 
an accompanying statement, asked that the case be remanded 
for RO initial review of the additional evidence.  This 
evidence has not been reviewed by the RO.  Under Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), the Board has no recourse but to 
comply with the appellant's request for RO initial review of 
the additional evidence.

Accordingly, the case is REMANDED for the following:

The RO should re-adjudicate the matter on 
appeal (specifically including initial 
consideration of the additional evidence 
received by the Board in January 2007 
without a waiver of RO review).  If the 
benefit sought on appeal remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the appellant the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.

The purposes of this remand are to satisfy due process 
considerations and the mandates of the Federal Circuit in 
DAV, supra.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


